DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 10-13 remain withdrawn.
Information Disclosure Statement
The information disclosure statement filed 4/2/21 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Specifically, no copies of the Non-Patent Literature references have been filed.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 3-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,486,368 (hereinafter Allen) in view of Gemelli (US 20150158288 A1).

providing at least one three-dimensional article which has a surface, 
providing a deposition device; 
providing a transfer component, wherein a portion of the transfer component comprises initial dimensions, a surface, and an initial configuration; 
depositing a material (curable ink – see claim 1, lines 8-9) onto the portion of the surface of said transfer component with said deposition device to form a transfer material on said transfer component; 
transferring the transfer material onto the surface of said article (see the last 2 lines of claim 1).
Allen does not recite wherein at least a portion of the surface comprises two or more portions that each have a radius of curvature, wherein at least two of the two or more portions comprise a first portion having a first radius of curvature and a second portion having a second radius of curvature, wherein the second radius of curvature is less than the first radius of curvature; and
wherein the transfer component is continuous, and
moving at least one of the transfer component with the transfer material thereon and the article toward the other so that the transfer component with the transfer material and a portion of the article make initial contact, wherein the contact occurs initially at the second portion of the article with the lesser radius of curvature, and then at the first portion of the article.

[AltContent: arrow][AltContent: textbox (P1)][AltContent: textbox (P2)][AltContent: arrow]
    PNG
    media_image1.png
    246
    378
    media_image1.png
    Greyscale

Gemelli teaches a process for transferring ink (¶33) onto a three dimensional article 6, wherein at least a portion of the surface (of the article) comprises two or more portions that each have a radius of curvature, wherein at least two of the two or more portions P1-P2 (fig. 2 above) comprise a first portion having a first radius of curvature and a second portion having a second radius of curvature; 
a deposition device 3 depositing a transfer material 5 onto a transfer component (¶35 teaches that each arm 4 may carry two or more pads 1; Gemelli’s transfer component is an arm 4 in combination with plural pads 1 carried on the arm), wherein the transfer component is continuous (pg. 17 lines 6-8 of the instant specification defines the term “continuous” as referring to “a transfer component that receives two or more transfer material deposits for application to different articles”; since each arm 4 carries more than one pad 1 and each pad carries an image for a separate article, Gemelli’s transfer component is continuous as claimed);
moving at least one of the transfer component with the transfer material 5 thereon and the article toward the other so that the transfer component with the transfer material and a portion of the article make initial contact (see fig. 7 and ¶33), wherein the contact occurs at the second portion of the article.

Allen as modified still does not recite wherein the second radius of curvature is less than the first radius of curvature, and 
wherein the contact occurs initially at the second portion of the article with the lesser radius of curvature, and then at the first portion of the article.
However, such a claimed difference is merely an obvious change in the shape of the article’s surface. Like Gemelli, the article in the instant application has multiple adjacent radii of curvature, and both processes are directed to transferring a material onto such complex surfaces. However, the instant application provides no persuasive evidence that the difference in shape between Gemelli’s article and the instant article is significant. It has been held that a difference of shape is a matter of choice which a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the shape of the article in the modified Allen such that the second radius of curvature is less than the first radius of curvature, and wherein the contact occurs initially at the second portion of the article with the lesser radius of curvature, and then at the first portion of the article, since such a modification would have been an obvious change in the shape of the article, for the predictable result that the transfer material is still successfully transferred onto the article.

As to instant claim 3, Allen as modified recites modifying the initial configuration of the portion of said transfer component (Gemelli) with said transfer material 5 (Gemelli) thereon to conform the portion of the transfer component with said transfer material thereon to at least a portion of the surface of said three-dimensional article 6 (see fig. 7b, Gemelli).

As to instant claim 4, Allen as modified recites wherein the step of modifying said portion of the transfer component (Gemelli) comprises bending parts of said portion of the transfer component to contact said two portions of the surface of the article (Gemelli’s transfer component comprises a resilient pad as taught in ¶58; therefore, in the modified Allen, the parts of the transfer component contacting the first and second portions with different radii would bend as claimed).



As to instant claim 6, Allen as modified recites wherein the first axis of curvature and the second axis of curvature are parallel to the X-axis (the claimed X-Z axes may be arbitrarily defined such that the first and second axes of curvature are parallel to the X-axis).
As to instant claim 7, Allen as modified recites wherein the first axis of curvature and the second axis of curvature are parallel to the Y-axis (the claimed X-Z axes may be arbitrarily defined such that the first and second axes of curvature are parallel to the Y-axis).
As to instant claim 8, Allen as modified recites wherein the first axis of curvature and the second axis of curvature are parallel to the Z-axis (the claimed X-Z axes may be arbitrarily defined such that the first and second axes of curvature are parallel to the Z-axis).

As to instant claim 9, Allen as modified recites wherein the first and second portions are adjacent (see fig. 2, Gemelli).

Claims 1, 2 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 10,486,368 (hereinafter Allen) in view of Gemelli under a second interpretation (US 20150158288 A1, hereinafter Gemelli2).
The Examiner notes that, in Gemelli2, the transfer material is glue instead of ink (¶33).
As to instant claim 1, claim 1 of Allen recites a process for applying a transfer material onto the surface of a three-dimensional article comprising: 
providing at least one three-dimensional article which has a surface, 
providing a deposition device (the inherent deposition device, in Allen’s claim 1, which applies adhesive to a transfer component– see claim 1, lines 11-13); 
providing a transfer component, wherein a portion of the transfer component comprises initial dimensions, a surface, and an initial configuration; 
depositing a material (adhesive) onto a portion of the surface of said transfer component with said deposition device to form a transfer material on said transfer component (see claim 1, lines 11-13); 
transferring the transfer material onto the surface of said article (see the last 2 lines of claim 1).
Allen does not recite wherein at least a portion of the surface comprises two or more portions that each have a radius of curvature, wherein at least two of the two or more portions comprise a first portion having a first radius of curvature and a second 
wherein the transfer component is continuous,
moving at least one of the transfer component with the transfer material thereon and the article toward the other so that the transfer component with the transfer material and a portion of the article make initial contact, wherein the contact occurs initially at the second portion of the article with the lesser radius of curvature, and then at the first portion of the article.

[AltContent: arrow][AltContent: textbox (P1)][AltContent: textbox (P2)][AltContent: arrow]
    PNG
    media_image1.png
    246
    378
    media_image1.png
    Greyscale

Gemelli teaches a process for transferring adhesive (¶33) onto a three dimensional article 6, wherein at least a portion of the surface (of the article) comprises two or more portions that each have a radius of curvature, wherein at least two of the two or more portions P1-P2 (fig. 2 above) comprise a first portion having a first radius of curvature and a second portion having a second radius of curvature; 
a deposition device 3 depositing a transfer material 5 (the adhesive) onto a transfer component (¶35 teaches that each arm 4 may carry two or more pads 1; Gemelli’s transfer component is an arm 4 in combination with plural pads 1 carried on 
moving at least one of the transfer component with the transfer material 5 thereon and the article toward the other so that the transfer component with the transfer material and a portion of the article make initial contact (see fig. 7 and ¶33), wherein the contact occurs at the second portion of the article.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the process of Allen to comprise steps wherein at least a portion of the surface of the article comprises two or more portions that each have a radius of curvature, wherein at least two of the two or more portions comprise a first portion having a first radius of curvature and a second portion having a second radius of curvature, and moving at least one of the transfer component with the transfer material thereon and the article toward the other so that the transfer component with the transfer material and a portion of the article make initial contact, wherein the contact occurs at the second portion of the article, wherein the transfer component is continuous and comprises printing pads as taught by Gemelli so as to print more articles at a time (due to the transfer component being continuous), and because the modification of the article is a mere change in the shape of the article for the predictable result that the transfer material is still successfully transferred onto an article.

wherein the contact occurs initially at the second portion of the article with the lesser radius of curvature, and then at the first portion of the article.
However, such a claimed difference is merely an obvious change in the shape of the article’s surface. Like Gemelli, the article in the instant application has multiple adjacent radii of curvature, and both processes are directed to transferring a material onto such complex surfaces. However, the instant application provides no persuasive evidence that the difference in shape between Gemelli’s article and the instant article is significant. It has been held that a difference of shape is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular shape was significant. See MPEP 2144.04 (IV)(B). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the shape of the article in the modified Allen such that the second radius of curvature is less than the first radius of curvature, and wherein the contact occurs initially at the second portion of the article with the lesser radius of curvature, and then at the first portion of the article, since such a modification would have been an obvious change in the shape of the article, for the predictable result that the transfer material is still successfully transferred onto the article.

As to instant claim 2, claim 2 of Allen recites wherein at least a portion of said transfer material comprises an adhesive, and said adhesive contacts the surface of the article (claim 1 of Allen recites that the adhesive is transferred onto the article).

As to instant claim 14, claim 2 of Allen recites wherein said adhesive comprises an electron beam curable adhesive.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gemelli (US 20150158288 A1).
As to claim 1, Gemelli teaches a process for applying a transfer material onto the surface of a three-dimensional article 6 comprising: 

providing a deposition device 3; 
providing a transfer component (¶35 teaches that each arm 4 may carry two or more pads 1; Gemelli’s transfer component is an arm 4 in combination with plural pads 1 carried on the arm), wherein the transfer component is continuous (pg. 17 lines 6-8 of the instant specification defines the term “continuous” as referring to “a transfer component that receives two or more transfer material deposits for application to different articles”; since each arm 4 carries more than one pad 1 and each pad carries an image for a separate article, Gemelli’s transfer component is continuous as claimed), and wherein the transfer component comprises initial dimensions (i.e. when not contacting the article 6, the pads of the transfer component are un-compressed and have the dimensions shown in fig. 7a), a surface, and an initial configuration (i.e. when not contacting the article, the pads of the transfer component are un-compressed and have the configuration, i.e. shape, shown in fig. 7a); 
depositing a material (glue, ¶33) onto a portion of the surface of said transfer component with said deposition device to form a transfer material 5 on said transfer component (see ¶33); 
moving at least one of the transfer component with the transfer material thereon and the article toward the other so that the transfer component with the transfer material 
transferring the transfer material 5 onto the surface of said article (see ¶33 and fig. 7b).
Gemelli does not teach wherein the second radius of curvature is less than the first radius of curvature, 
wherein the contact occurs initially at the second portion of the article with the lesser radius of curvature, and then at the first portion of the article.
However, such a claimed difference is merely an obvious change in the shape of the article’s surface. Like Gemelli, the article in the instant application has multiple adjacent radii of curvature, and both processes are directed to transferring a material onto such complex surfaces. However, the instant application provides no persuasive evidence that the difference in shape between Gemelli’s article and the instant article is significant. It has been held that a difference of shape is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular shape was significant. See MPEP 2144.04 (IV)(B). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the shape of the article in Gemelli such that the second radius of curvature is less than the first radius of curvature, and wherein the contact occurs initially at the second portion of the article with the lesser radius of curvature, and then at the first portion of the article, since such a modification would have been an obvious change in the shape of the article, for the predictable result that glue is still successfully transferred onto the article.

As to claim 2, Gemelli teaches wherein at least a portion of said transfer material 5 comprises an adhesive (glue, ¶33), and said adhesive contacts the surface of the article 6.

As to claim 3, Gemelli teaches modifying the initial configuration of the portion of said transfer component with said transfer material 5 thereon to conform the portion of the transfer component with said transfer material thereon to at least a portion of the surface of said three-dimensional article 6 (see fig. 7b).

As to claim 4, Gemelli as modified teaches wherein the step of modifying said portion of the transfer component comprises bending parts of said portion of the transfer component to contact said two portions of the surface of the article (Gemelli’s transfer component comprises a resilient pad as taught in ¶58; therefore, in the modified Gemelli, the parts of the transfer component contacting the first and second portions with different radii would bend as claimed).

As to claim 5, Gemelli teaches wherein the three-dimensional article is considered to lie in a Cartesian coordinate system having an X-axis, a Y-axis, and a Z-axis, and the first portion has a first axis of curvature and the second portion has a second axis of curvature, and the first and second axes of curvature are parallel (see fig. 2).


As to claim 7, Gemelli teaches wherein the first axis of curvature and the second axis of curvature are parallel to the Y-axis (the claimed X-Z axes may be arbitrarily defined such that the first and second axes of curvature are parallel to the Y-axis).
As to claim 8, Gemelli teaches wherein the first axis of curvature and the second axis of curvature are parallel to the Z-axis (the claimed X-Z axes may be arbitrarily defined such that the first and second axes of curvature are parallel to the Z-axis).

As to claim 9, Gemelli teaches wherein the first and second portions are adjacent (see fig. 2).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over the modified Gemelli as applied to claim 2 above, and further in view of Tomohiro et al. (US 20130305499 A1, hereinafter Tomohiro).
As to claim 14, Gemelli as modified teaches the limitations of the claim except wherein said adhesive comprises an electron beam curable adhesive (the Examiner additionally notes that Gemelli is silent as to how the “glue” in ¶33 cures).
Tomohiro teaches a process (fig. 7) of applying an adhesive to an article, wherein said adhesive comprises an electron beam curable adhesive (¶47; ¶58-61 and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the process of Gemelli as modified such that said adhesive comprises an electron beam curable adhesive, as taught by Tomohiro, for the advantage that the adhesive can be selectively cured at a desired timing.

Response to Arguments
Applicant's arguments filed 4/15/21 have been fully considered but they are not persuasive. 
Applicant argues on pgs. 5-6 that Gemelli’s transfer component is not continuous.
Applicant’s argument is not persuasive. Pg. 17 lines 6-8 of the instant specification defines the term “continuous” as referring to “a transfer component that receives two or more transfer material deposits for application to different articles.” Since each arm 4 of Gemelli carries more than one pad 1 and each pad carries an image for a separate article, Gemelli’s transfer component is continuous as claimed.

Applicant argues on pg. 6 that “Gemelli is silent as to contact occurring initially at a second portion of an article with a lesser radius of curvature, and then at a first portion of the article.”
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
It is the modified Gemelli that teaches the cited limitations.

Applicant argues on pg. 6 that the Examiner failed to state any articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.
Applicant’s argument is not persuasive. The Examiner did indeed state an articulated reasoning with some rational underpinning to support the legal conclusion of obviousness, as shown next. As detailed in the rejection of claim 1 above, the differences between Gemelli and claim 1 are merely due to an obvious change in the shape of the claimed article’s surface. Like Gemelli, the article in the instant application has multiple adjacent radii of curvature, and both processes are directed to transferring a material onto such complex surfaces. However, the instant application provides no persuasive evidence that the difference in shape between Gemelli’s article and the instant article is significant. It has been held that a difference of shape is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular shape was significant. See MPEP 2144.04 (IV)(B). 

Applicant argues on pg. 6 that changing the shape of the article would not have led one to contact the article as specified in claim 1.

Like the disclosed invention, when initiating contact between the article and transfer component, Gemelli teaches linear relative motion between the article and transfer component (arm 4 with plural pads 1 - ¶35). However, due to a differently shaped article, the large-radius portion is contacted before a small-radius portion. Therefore, if the article is shaped to have a small-radius portion sticking out farther than a large-radius portion, then the claimed contact sequence would be taught.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUBEN C PARCO JR whose telephone number is (571)270-1968.  The examiner can normally be reached on Monday - Friday, 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.C.P./           Examiner, Art Unit 2853                               

/JILL E CULLER/           Primary Examiner, Art Unit 2853